Citation Nr: 1528436	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-00 037A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for thoracolumbar spine degenerative arthritis, status post fusion L3-L5 from October 1, 2010; and in excess of of 60 percent from June 19, 2012.  

2.  Entitlement to an evaluation in excess of 10 percent for cervical spine degenerative arthritis, status post fusion C 5-C7 from October 1, 2010; and in excess of of 30 percent from June 19, 2012.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from March 1989 to September 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appeal was remanded in June 2014 for additional development.  


FINDING OF FACT

In a February 2015 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that "it is not [his] intent to try [to] receive an increase from [his] current rating."  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran appealed the initial 10 percent ratings assigned for his thoracolumbar and cervical spine disabilities with the grant of service connection.  In an interim, June 2012, Supplemental Statement of the Case the RO granted the Veteran staged ratings of 10 percent from October 1, 2010 and 60 percent from June 19, 2012 for degenerative arthritis of the thoracolumbar spine; and 10 percent from October 1, 2010 and 30 percent from June 19, 2012 for degenerative arthritis of the cervical spine.  Thereafter, subsequent to the June 2014 Board remand of this appeal, in a February 2015 letter, the Veteran stated that "it is not [his] intent to try [to] receive an increase from [his] current rating."  The Board accepts this statement as an expression of the Veteran's intent to withdraw this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


